Terminal Disclaimer 
1.	The terminal disclaimer filed on 11/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,183,380 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Margaret Carley on 2/11/2022. 

The application has been amended as follows: 
The following claims have been amended


1. (Currently Amended) A modular fixture plate system comprising:
 at least one interlocking fixture plate comprising: 
at least one of a male projection and a female recess;
 	a top surface; and 
mounting at least one hold down to said at least one interlocking fixture plate 
a docking plate comprising: 
at least one of a male projection and a female recess;
         wherein said at least one of [a] said male projection and [a] said female recess  of said at least one interlocking fixture plate is configured for interlocking with a mating one of said at least one male projection and said female recess of said docking plate; and
  wherein said docking plate is affixed to a workbed of an inspection or manufacturing machine; and 
 wherein the at least one interlocking fixture plate is positioned on the workbed; 
 and further wherein the at least one of the male projection and the female recess of the at least one interlocking fixture plate is configured to be interlocked with the mating one of the at least one of the male projection and the female recess of the docking plate to cover some or all of the workbed of the inspection or the manufacturing machine 

2. (Currently Amended) [A] The modular fixture plate system according to claim 1 wherein said at least one interlocking fixture plate comprises a male projection and a female recess.

3. (Currently Amended) [A] The modular fixture plate system according to claim 1 wherein said at least one interlocking fixture plate comprises a plurality of male projections.

4. (Currently Amended) [A] The modular fixture plate system according to claim 1 wherein said at least one interlocking fixture plate comprises a plurality of female recesses.

5. (Currently Amended) [A] The modular fixture plate system according to claim 1 comprising a plurality of interlocking fixture plates.

6.  (Currently Amended) [A] The modular fixture plate system according to claim 1 wherein said docking plate comprises at least one male projection.


7.  (Currently Amended) [A] The modular fixture plate system according to claim 1 wherein said docking plate comprises a plurality of male projections.

8. (Currently Amended) [A] The modular fixture plate system according to claim 1 wherein said docking plate comprises at least one female recess.

9. (Currently Amended) [A] The modular fixture plate system according to claim 1 wherein said docking plate comprises a plurality of female recesses.

10. (Currently Amended) [A] The modular fixture plate system according to claim 1 comprising a plurality of docking plates.

11. (Currently Amended) [A] The modular fixture plate system according to claim 1 wherein said at least one interlocking fixture plate comprises at least one threaded hole formed therein.

12. (Currently Amended) [A] The modular fixture plate system according to claim 11 wherein said at least one interlocking fixture plate comprises a plurality of threaded holes formed therein.

13. (Currently Amended) [A] The modular fixture plate system according to claim 12 wherein said plurality of threaded holes are arranged in a regular pattern. 

14. (Currently Amended) [A] The modular fixture plate system according to claim 1 further comprising at least one magnet carried by at least one of said at least one interlocking fixture plate and the docking plate.

15. (Currently Amended) [A] The  modular fixture plate system according to claim 14 further comprising at least one magnet carried by said at least one interlocking fixture plate and at least one magnet carried by said docking plate.

16- 19. (Cancelled)


20. (Currently Amended) [A] The modular fixture plate system according to claim 1 wherein said docking plate comprises at least one mounting hole for mounting said docking plate to the machine.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose the modular fixture plate system having at least one interlocking fixture plate having at least one of a male projection and female recess interlocked with a docking plate comprising at least one of a male projection and female recess, a plurality of holes formed in a top surface of the at least one interlocking fixture plate and mounting at least one hold down securing a workpiece to the at least one interlocking fixture plate, the docking plate being affixed to a workbed of an inspection or manufacturing machine, the at least one interlocking fixture plate positioned on the workbed, and the interlocked at least one interlocking fixture 

Claims 2-15 and 20 are allowed as a result of being dependent on an allowed claim. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 
/NIRVANA DEONAUTH/Examiner, Art Unit 3726